IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STANLEY C. JONES, ET AL.,               NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioners,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2610

WILMINGTON SAVINGS TRUST
FUND, FSB, D/B/A CHRISTIANA
TRUST,

      Respondent.

___________________________/

Opinion filed August 4, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Sean A. Espenship, of Espenship, Schlax & Albee, Jacksonville, for Petitioners.

Gary I. Gassel, Sarasota, for Respondent(no appearance) .




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.